Citation Nr: 1739596	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO. 13-06 901	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss.

2. Whether new and material evidence has been received sufficient to reopen a claim for service connection for a right foot callus. 

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for a right foot callus, also claimed as a right foot growth.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

The issue of service connection for a right foot callus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 2009 rating decision, the RO denied reopening service connection for bilateral hearing loss and a right foot callus. The Veteran did not initiate an appeal of this decision, nor submit new and material evidence within one year.
2. Additional evidence received since the February 2009 rating decision on the issue of service connection for bilateral hearing loss and a right foot callus is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonable possibility of substantiating the claim.

3. With resolution of the doubt in the Veteran's favor, right ear hearing loss was sustained in service.

4. Left ear hearing loss did not manifest in service, was not continuous since service, was not shown to a compensable degree within one year of separation from service, and is not etiologically related to his active service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a right foot callus. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

3. The criteria for service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

4. The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a November 2011 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records to obtain. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person VA audiological examinations in September 2010 and October 2016. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Taken together, the VA examinations and accompanying medical opinions are adequate to decide the Veteran's claim. 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

New and Material Evidence for Service Connection for Hearing Loss and Right Foot Callus

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156 (a). Materiality has two components: first, that the new evidence pertains to the reason(s) for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

When determining whether the submitted evidence meets the definition of new and material evidence, the Board considers whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118. Evidence submitted to reopen a claim is presumed true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

The RO denied the Veteran's claim for service connection for a right foot callus in September 1980, finding that the evidence did not show that the Veteran had a current right foot callus. The Veteran did not file a Notice of Disagreement; therefore, the September 1980 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The RO denied the Veteran's claim for service connection for bilateral hearing loss in November 1985, finding that the evidence did not show that the Veteran had a diagnosis of hearing loss sufficient for VA purposes. The Veteran did not file a Notice of Disagreement; therefore, the November 1985 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In September 1985, the Veteran petitioned to reopen his claim for service connection for a right foot callus. The RO denied the Veteran's claim in November 1985, determining that the Veteran had not submitted new and material evidence sufficient to reopen the claim. The Veteran did not appeal this decision nor submit new evidence within the one year period, and therefore the November 1985 rating decision became final.

The Veteran again petitioned to reopen his claims in November 2008, but the RO denied the Veteran's claims in February 2009 determining that the Veteran had not submitted new and material evidence sufficient to reopen the claims. The Veteran did not appeal this decision nor submit new evidence within the one year period, and therefore the February 2009 rating decision became final.

The Veteran again petitioned to reopen his claims in October 2010, and the RO denied the Veteran's claims in December 2010, determining that the Veteran had not submitted new and material evidence sufficient to reopen the claims. The Veteran filed a petition to reopen his claims in October 2011, within the one year appeal period of the December 2010 rating decision. 

The Veteran's October 2011 statement largely contains additional detail regarding the alleged in-service events relevant to hearing loss and the development of his foot disorder. In part, 38 C.F.R. § 3.156 (b), provides that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

The Veteran's October 2011 statement meets the criteria of 38 C.F.R. § 3.156 (b) because it was addition and relevance evidence received within one year of the December 2010 rating decision. In turn, it triggered receipt of additional records showing a current diagnosis of bilateral hearing loss and a ganglion cyst of the right sole. The evidence is new because these records had not yet been received by the RO in adjudicating the Veteran's claim for service connection for bilateral hearing loss and a right foot callus. The evidence is material because it relates to unestablished facts that are necessary to substantiate the claims. The recently-submitted evidence tends to suggest that the Veteran's bilateral hearing loss and right foot callus manifested in service. 

Regarding the newly submitted evidence, the Court has held that 38 C.F.R. 
§ 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade, 24 Vet. App. at 117-18. Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received since the February 2009 decision is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for bilateral hearing loss and a right foot callus.



Service Connection for Hearing Loss

The Veteran contends that his bilateral hearing loss is a result of a grenade exercise active service. The Board will in part grant the appeal, and grant service connection for right ear hearing loss. However, the preponderance of the evidence is against the Veteran's claim as to the left ear.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Bilateral hearing loss, an organic disease of the nervous system, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.
In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran demonstrates a current bilateral hearing loss disability. Upon VA audiological examination in September 2010, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
40
25
LEFT
20
25
35
45
35

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 76 percent in the left ear.

Upon VA audiological examination in October 2016, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
40
40
LEFT
20
35
40
45
40

Speech audiometry revealed speech recognition ability of 94 percent in both ears. These audiometric results establish a current bilateral hearing loss disability for VA purposes. See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. at 159 (1993). 

The Veteran reported experiencing acoustic trauma during service. The Veteran contends he was exposed to noise from a grenade explosion during basic training. The Veteran's statement is not presumed credible.  It is not credible that the Veteran would not have been issued hearing protection on a hand grenade training range, nor that training cadre would have ensured its use. It is also not credible that the Veteran in a training environment would have been in such proximity to the hand grenade explosion such that he would have been exposed to its acoustic effect. Further, the Veteran's Certificate of Release or Discharge from Active Duty (DD 214) indicates that he served approximately two years of service as a medical specialist and was discharged because he was unable to maintain acceptable standards for retention, including two periods of absence without authority (AWOL). There are no other indications in the Veteran's service records indicating that he would likely have been exposed to acoustic trauma. See 38 U.S.C.A. 
§ 1154(a) (West 2014).

However, a right ear hearing loss is demonstrated as having occurred during service. Upon enlistment examination in December 1977, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ


500
1000
2000
4000
RIGHT
15
20
25
30
LEFT
30
15
25
20

Upon separation examination in October 1979, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
25
30
35
30
LEFT
20
15
30
20

Speech audiometry revealed a speech recognition ability of 96 percent in the right ear and 92 percent in the left ear. The Veteran was also noted to have demonstrated a hearing profile of "3" upon separation. Odiorne v. Principi, 3 Vet.App. 456 (1992)((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

Because the Veteran's right ear hearing loss was demonstrated as significantly worsening during service, the Board will grant service connection as to that ear. 

However, the Veteran's service treatment records show that he "did not know" whether he experienced hearing loss in October 1979. Also in October 1979, the Veteran complained of bilateral tinnitus and ear stuffiness. The examiner noted the Veteran's hearing was within normal limits and tympanograms indicated normal middle ear function. The first instance of hearing loss, for VA purposes, occurred during the September 2010 VA exam-more than 30 years after the Veteran's separation from service. Contemporaneous evidence has greater probative weight than a history reported by a veteran. See Curry v. Brown, 7 Vet. App. 59 (1994). Therefore, the Board finds that there is no continuity of symptomatology with respect to his left ear hearing loss. 

As noted above, the Board has granted the Veteran the benefit of the doubt as to hearing loss for the right ear. Following the VA examination in October 2016, the VA examiner opined that the Veteran's bilateral hearing loss was not caused by or the result of acoustic trauma experienced during service. The VA examiner indicated that the Veteran's military occupational specialty (MOS) was Medical Specialist which had a low probability for hazardous noise exposure. The examiner noted the Veteran's contention that he was in close proximity to a hand grenade explosion during basic training, and that he was exposed to artillery fire during training. 

As it relates to the left ear, the October 2016 VA examiner's opinion preponderates against the Veteran's lay assertion. The opinion provided by the VA examiner is competent and probative evidence. The VA examiner provided the Veteran with an in-person examination, reviewed the claims file and provided a medical opinion supported by adequate rationale.

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of left hearing loss in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for bilateral hearing loss may not be established. See 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's bilateral hearing loss and his active service, the Board finds that left ear hearing loss is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

Accordingly, service connection for right ear hearing loss is granted and left ear hearing loss is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

ORDER

New and material evidence having been received, the appeal to reopen the claim of service connection for bilateral hearing loss is granted.

New and material evidence having been received, the appeal to reopen the claim of service connection for a right foot callus is granted.

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.


REMAND

The Veteran was not afforded a VA examination concerning his left foot callus.
The conduct of a VA examination is required.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file. 

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right foot callus. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, must be accomplished and all clinical findings must be reported in detail. A comprehensive explanation must be given for all opinions and conclusions rendered.

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The March 1979 service treatment record noting the Veteran had a callous on his right foot;

*The October 1979 service treatment record where the Veteran reported foot trouble, and the Veteran's feet were deemed normal;

*The June 2010 VA treatment record noting the Veteran had a ganglion cyst at the right sole, and the Veteran reported foot surgery in the 1970's;

*The February 2011 VA treatment record noting the Veteran had a lesion at the mid-arch of the right foot;

*The March 2013 VA treatment record noting the Veteran had an excision of the plantar fibroma of the right foot;

*The April 2017 hearing transcript where the Veteran reported being instructed to self-treat a cyst that developed on his right foot in service.

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


